Title: To Benjamin Franklin from Jonathan Williams, Jr., 19 November 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Nov. 19 1778.
Since writing you the 3d Instant, M Montieu has voluntarily offered to take all my Affairs on himself. He wants no Security he says for my probity, but only in Case of my Death, for which he says he will take my Drafts on you at 18 or 20 months date that you may see him paid from my Effects, these Bills he does not expect you will ever be obliged to pay, if I live you certainly will not & indeed whether I live or die I think it pretty certain that Remittances will come long before they fall due. I dare not accept Mr Ms offer ’till I hear from you, if you will grant me permission to draw he mentions, I will make a Will before I go, & give you Bills on my Father for the amount with any other Security necessary & you may depend that I will never let you be obliged to advance a shilling for me. I know I am already too much obliged to you to expect a Compliance with my Request if therefore you foresee any inconvenience to yourself in this arrangement, give me a Refusal & I will remain in France.—
My Uncle is arrived & desires his best Respects to you—
I am ever most respectfully Your dutifull & affectionate Kinsman
Jona Williams J
Dr Franklin.
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipotentiaire des Etats unis de l’Amerique / Septentrionale en son Hotel / a Passy prés Paris
Notation: Williams Nantes 19 novembre 1778
